34 Mich. App. 143 (1971)
190 N.W.2d 744
PEOPLE
v.
AUSTIN
Docket No. 10599.
Michigan Court of Appeals.
Decided May 27, 1971.
Amended opinion filed February 24, 1972.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Arthur N. Bishop, Assistant Prosecuting Attorney, for the people.
Carl B. Bolden, Jr., for defendant on appeal.
Before: DANHOF, P.J., and McGREGOR and QUINN, JJ.

ORIGINAL OPINION
PER CURIAM:
Defendant pled guilty to the charge of larceny in a building.[1] He asks this Court to *144 vacate the plea of guilty and remand the case for new trial.
While the defense of intoxication or drug addiction is a defense to a specific intent crime, larceny in a building is not such a specific intent crime. Further the motion comes too late. People v. Miles (1970), 28 Mich App 562. The people have filed a motion to affirm pursuant to GCR 1963, 817.5(3).
A review of the briefs and records in this cause make it manifest that the question sought to be reviewed is so unsubstantial as to need no argument or formal submission.
Accordingly, the motion to affirm is granted.

AMENDED OPINION
PER CURIAM:
Defendant pled guilty to the charge of larceny in a building, MCLA 750.360; MSA 28.592. He asks this Court to vacate the plea of guilty and remand the case for new trial because prior to acceptance of the plea and prior to sentence, defendant indicated he was sick from drug addiction at the time of the offense. This attack on the validity of the plea is made for the first time on appeal. The people have moved to affirm, GCR 1963, 817.5 (3).
People v. Spencer, 23 Mich App 56 (1970), controls.
Motion to affirm is granted.
NOTES
[1]  MCLA § 750.360 (Stat Ann 1954 Rev § 28.592).